DETAILED ACTION
1.	This is a response to applicant's submissions of  preliminary amendment filed on 09/02/2020. Claims 1-4, 6-8 and 11-14  are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
Allowable Subject Matter
3.	 Remaining claims 1-4, 6-8 and 11-14 are allowed.  

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
	The Closest Prior Art of records, Nishimoto et al. (JP-2007-126231A) teaches, a new remote operating device capable of maintaining (fixing) direction of movement of a control object portion   as need be while maintaining advantage of a conventional remote operation device. The remote operation device for a work machine is constituted such that a movement direction fixing switch  is mounted at a portable operation part   and the switch  is operated, thereby fixing a deflection angle for a reference absolute bearing indicated by a movement direction indication signal input 

Regarding Independent Claim 1, the prior arts of record fail to teach, make obvious , or suggest, a remote operation terminal for a work apparatus provided in a work vehicle, the remote operation terminal comprising: a control section that is configured to be capable of obtaining a signal from a control apparatus of the work apparatus and that controls operation of the remote operation terminal; a first manipulation section used to remotely operate the work apparatus; and a second manipulation section used to set a reference of a direction in which the work apparatus moves as a result of manipulation of the first manipulation section, wherein the control section calculates a direction in which the work apparatus moves for manipulation of the first manipulation section, based on a set value of the second manipulation section and transmits the direction to the control apparatus, and disables a change of the set value while the first manipulation section is being manipulated.

Regarding Independent Claim 4, the prior arts of record fail to teach, make obvious , or suggest, a remote operation terminal for a work apparatus provided in a work vehicle, the remote operation terminal comprising: a control section that is configured to be capable of communicating with a control apparatus of the work apparatus and that controls operation of the remote operation terminal; a first manipulation section used to remotely operate the work apparatus; and a reference setting section that automatically sets a reference of a direction in -4-Preliminary Amendment Attorney Docket No. 13-410-0073 which the work the control section calculates a direction in which the work apparatus moves for manipulation of the first manipulation section based on a set value of the reference setting section and transmits the direction to the control apparatus, and disables a change of the set value while the first manipulation section is being manipulated.

Regarding Independent Claim 6, the prior arts of record fail to teach, make obvious , or suggest, a remote operation terminal for a work apparatus provided in a work vehicle, the remote operation terminal comprising: a control section that is configured to be capable of obtaining a signal from a control apparatus of the work apparatus and that controls operation of the remote operation terminal; a first manipulation section used to remotely operate the work apparatus based on a manipulation direction reference of the remote operation terminal; and a second manipulation section used to lock a control signal related to a tilting direction within a control signal of the first manipulation section and to enable a change of the manipulation direction reference with the first manipulation  section.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663